Citation Nr: 1412515	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

5.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013).  The Veteran's representative waived Agency of Original Jurisdiction (AOJ) review of pertinent evidence added to the record subsequent to a February 2012 supplemental statement of the case.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  Although in correspondence dated in February 2012 and at his August 2012 Board hearing, the Veteran stated that he did not wish to pursue a TDIU claim at that time, his August 2013 correspondence indicates a change of mind.  A TDIU claim is considered as part of the rating issues on appeal.  The Board finds, however, that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

The Veteran's August 2013 correspondence may also be construed as, at minimum, raising the issues of entitlement to service connection for a low back disorder and entitlement to an increased rating for diabetes mellitus, type II, but these issues have not been adjudicated by the AOJ.  They are also found to be inextricably intertwined with the TDIU issue on appeal and must be addressed by the AOJ prior to appellate review of the TDIU issue.  They are addressed in the REMAND below.  The Veteran also refers to additional disorders in this statement, but it is not clear if he is assertion a relationship to service or service-connected disability.  These additional matters are referred to the RO/Appeals Management Center (AMC) for necessary clarification.

The issues of entitlement to a TDIU, entitlement to service connection for a low back disorder, and entitlement to an increased rating for diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by no more than moderate incomplete paralysis of the peroneal nerve.

2.  The Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by no more than moderate incomplete paralysis of the peroneal nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

2.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2011.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records.  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4) (2013).  Although a June 2013 VA examination report includes some apparent inconsistencies as to the evaluation of the lower extremities, overall the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant. 

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2013).  

The rating criteria for external popliteal (common peroneal) nerve disabilities provide a 40 percent rating for complete paralysis with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  A 30 percent rating is provided for incomplete paralysis that is severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).  

In this case, private medical statements dated in May 2005 and May 2007 noted the Veteran had type II diabetes mellitus and that nerve conduction studies revealed peripheral neuropathy likely secondary to diabetes.  On VA examination in October 2007 the Veteran reported numbness and tingling in the feet with an aching and burning sensation.  The examiner noted his gait was within normal limits, but that he stumbled with walking on heels and toes.  Heel-shin coordination was intact.  Position sense was normal.  Vibratory sensation in the left foot was absent to the first, second, third, and fourth toes and monofilament sensation was absent bilaterally.  Reflexes were 2+ and symmetrical with the exception of Achilles tendon reflexes which could not be elicited.  Babinski's testing was negative.  Lower extremity strength was 5/5.  The examine noted that the nerves involved were the tibial, sural, or peroneal nerves of the feet, but not limited to those nerves.  There was no evidence of muscle wasting, paralysis, or atrophy.  The diagnoses included diabetic neuropathy with numbness, tingling, aching, and burning sensations in the feet.  A February 2007 rating decision established service connection for right and left lower extremity peripheral neuropathy and assigned 20 percent ratings under the criteria for Diagnostic Code 8521.

In correspondence dated in November 2010 the Veteran requested increased ratings for his lower extremity peripheral neuropathy disabilities.  On VA examination in March 2011, he complained of numbness and tingling in the toes and aching and burning to the soles and dorsal surfaces of the feet.  He reported that with walking two or three blocks or standing for a half hour he experienced pain at level nine on a ten point scale.  At rest he had pain at a seven or eight level.  He stated his burning sensation was constant.  He reported his pain was reduced to level eight with use of gabapentin.  The examiner noted there was no evidence of paralysis, neuritis, or neuralgia and no muscle wasting or atrophy.  There was no pain to deep palpation of the bony prominences of the feet.  The toes could be wiggled freely without pain.  The feet were insensate to monofilament testing, but were sensate to vibratory sensation.  Gait was slow, methodical, and antalgic.  Tandem walking was unsteady, but he was able to balance on toes and heels.  He complained of present achy foot pain at level seven with burning, numbness, and tingling in the toes.  The examiner found the symptoms were inconsistent with diabetic peripheral neuropathy.  It was noted that electromyography (EMG) studies were negative for polyneuropathy and that peripheral neuropathy of the lower extremities was not found.  The diagnoses included restless leg syndrome not caused by diabetes.  

VA treatment records include a January 2011 report noting EMG studies were incomplete due to Coumadin use, but that nerve conduction studies were normal without evidence for a peripheral polyneuropathy.  An October 2011 occupational therapist's report noted the Veteran had a history of diabetes with peripheral neuropathy in the feet and low back pain, and that he was unable to perform above sedentary level for all areas tested and not appropriate for full time employment.  Neurology report, including notes dated in June 2012, revealed symptoms associated with neuropathy, restless leg syndrome, and sensory ataxia.  

VA examination in June 2013 included a diagnosis of diabetic peripheral neuropathy.  It was noted the Veteran continued to have neuropathy symptoms to the lower extremities to just below the knee, bilaterally.  An examination revealed no constant pain, intermittent pain, paraesthesia, dysesthesia, or numbness to the bilateral lower extremities; however, the examiner subsequently noted the focus of the examination had been the upper extremities.  The examiner also found the Veteran's affected nerves in the lower extremities were the peroneal and sural nerves and that they were incomplete and moderate.  It was further noted that his diabetic peripheral neuropathy did not impact his ability to work.  

In statements and testimony in support of his claims the Veteran and his spouse asserted that his lower extremity disabilities were severe.  The Veteran reported that he had paralysis to all but the big toes and that he had pain so severe at times that he was unable to sleep.  He asserted he was unable to work at least in part as a result of his peripheral neuropathy disabilities.  

Based upon the evidence of record, the Board finds the Veteran's service-connected peripheral neuropathy of the left and right lower extremities are manifested by no more than moderate incomplete paralysis of the peroneal nerves.  The specific finding of the June 2013 VA examiner as to the level of impairment associated with the Veteran's peripheral neuropathy disabilities is persuasive.  The examiner's assessment is shown to have been based upon a thorough examination of the Veteran and an adequate consideration of his reported symptoms.  

The Board acknowledges the Veteran, as a lay person, is competent to provide evidence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The evidence, however, shows the Veteran has additional nonservice-connected disabilities including restless leg syndrome.  The Board finds that opinions as to the severity of diabetic peripheral neuropathy and the attribution of specific lower extremity symptoms among unrelated disabilities are matters requiring medical expertise.  The Veteran is not found to be competent to provide opinions as to these specific matters.  Therefore, the Board finds higher schedular ratings are not warranted.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this case outside the norm so as to warrant an extraschedular rating.  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is determined on a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  The Veteran's service-connected peripheral neuropathy of the left and right lower extremities are found to be adequately rated under the available schedular criteria and the objective findings of impairment are well documented.  Higher ratings are provided for greater degrees of impairment, which are not shown here.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims.


ORDER

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.


REMAND

As a TDIU issue has been raised in this case and in light of the receipt of inextricably intertwined claims, the Board finds further development is required.  The Veteran has raised the issues of, at minimum, entitlement to service connection for a low back disorder and entitlement to an increased rating for diabetes mellitus, type II.  Appellate review of the TDIU issue must be deferred pending development and adjudication of these issues.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issues of entitlement to service connection for a low back disorder and entitlement to an increased rating for diabetes mellitus, type II.  The Veteran and his service representative should be notified of any determination adverse to the claims and advised of the procedural and appellate rights.  All efforts to develop and adjudicate the claims must be documented in the claims file.  

2.  Following completion of the above, request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the TDIU issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

3.  After completion of the above and any additional development deemed necessary, the TDIU issue on appeal should be reviewed with consideration of all the evidence of record.  If the TDIU benefit remains denied, the Veteran and his service representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


